Table of Contents Management’s Discussion and Analysis 1. HIGHLIGHTS 1 2. INTRODUCTION 3 3. ABOUT CAE 3.1 Who we are 3.2 Our vision 5 5 5 3.3 Our strategy 3.4 Our operations 3.5 Foreign exchange 3.6 Non-GAAP and other financial measures 5 6 11 13 4. CONSOLIDATED RESULTS 4.1 Results from operations – fourth quarter of fiscal 2016 4.2 Results from operations – fiscal 2016 15 15 17 4.3 Discontinued operations 18 4.4 Restructuring costs 19 4.5 Consolidated orders and total backlog 19 5. RESULTS BY SEGMENT 5.1 Civil Aviation Training Solutions 5.2 Defence and Security 5.3 Healthcare 20 21 23 25 6. CONSOLIDATED CASH MOVEMENTS AND LIQUIDITY 6.1 Consolidated cash movements 6.2 Sources of liquidity 6.3 Government assistance 6.4 Contractual obligations 27 27 28 29 29 7. CONSOLIDATED FINANCIAL POSITION 7.1 Consolidated capital employed 7.2 Off balance sheet arrangements 7.3 Financial instruments 30 30 32 32 8. BUSINESS COMBINATIONS 35 9. EVENT AFTER THE REPORTING PERIOD 36 10. BUSINESS RISK AND UNCERTAINTY 10.1 Risks relating to the industry 10.2 Risks relating to the Company 10.3 Risks relating to the market 36 36 38 40 11. RELATED PARTY TRANSACTIONS 41 12. CHANGES IN ACCOUNTING POLICIES 12.1 New and amended standards adopted 12.2 New and amended standards not yet adopted 12.3 Use of judgements, estimates and assumptions 42 42 42 43 13. CONTROLS AND PROCEDURES 13.1 Evaluation of disclosure controls and procedures 13.2 Internal control over financial reporting 44 44 44 14. OVERSIGHT ROLE OF AUDIT COMMITTEE AND BOARD OF DIRECTORS 45 15. ADDITIONAL INFORMATION 45 16. SELECTED FINANCIAL INFORMATION 46 Consolidated Financial Statements 48 Management’s Discussion and Analysis for the fourth quarter and year ended March 31, 2016 1.
